DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
2.	This application claims priority to PCT/EP2019/065848, filed June 17, 2019.
Information Disclosure Statement

3.	The Information Disclosure Statement filed on December 16, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-7 and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leabman (2018/0241255).
	With respect to claims 1 and 16, Leabman discloses a power tool system, comprising: a power tool (604) configured to receive an input power from a power device (603); a communications system (receiver 120 – paragraph 0178) disposed within the power device, wherein the communications system comprises communications circuitry configured to receive power tool operating information (battery threshold levels – paragraph 0258), and wherein the power device is configured to gather power device operating information (threshold level or power requirements); and 
	With respect to claim 2, Leabman teaches in paragraphs 0707 and 0867, the power device is a rechargeable battery pack comprising a series of rechargeable lithium-ion battery cells.
	With respect to claim 3, Leabman discloses in paragraph 0534, the power tool system, wherein the retrofit tag is removably wirelessly paired with an external computing device, and wherein the retrofit tag is configured to transmit at least a portion of the power tool operating information or the power device operating information to the external computing device via the second wireless communication mode.
	With respect to claims 4 and 19, Leabman discloses in paragraph 0373, the power tool system, wherein the external computing device is connected to a cloud-based computing device, and wherein the external computing device is configured to transfer at least a portion of the power tool operating information or the power device operating information to the cloud-based computing device.

	With respect claims 10, 14, and 15, Leabman discloses in paragraph 0170, the power tool system, wherein the retrofit tag comprises a clock, an accelerometer, a gyroscope, a magnet sensor, or a combination thereof.
	With respect to claim 11, Leabman discloses in paragraph 0180, the power tool system, wherein the first and second wireless communication modes comprise Bluetooth, Near Field Communication (NFC), Wifi, ZigBee, Cellular, LoRa, LoRaWAN, Sigfox or a combination thereof.
	With respect to claim 12, paragraph 0111 and figure 64A disclose the power tool system, wherein the power tool operating information comprises unique identification information related to the power tool or unique identification information related to the manufacturer, owner, and/or previous owners of the power tool, or a combination thereof.
	With respect to claim 13, paragraph 1072 teaches the power tool system, wherein the power tool operating information comprises historical information related to the operation of the power tool, historical information related to the repair and/or theft of the power tool, historical information related to error codes or alerts triggered by the power tool, or a combination thereof.
	With respect to claim 17, Leabman discloses in paragraphs 0221 and 0250-0251, the power tool system, wherein the power device operating information comprises unique identification information related to the power device, historical information 
	With respect to claim 18, paragraph 0171 discloses the power tool system, wherein one or more command signals are transmitted from the remote computing device to the power tool via the retrofit tag with the first and second modes of communication.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Leabman in view of Chang et al (2013/0167703), hereinafter Chang.
	Leabman’s teachings are discussed above. Leabman however fails to specifically teach the housing including an external feature comprising a receiving cavity, wherein the tag is configured to adapt to the receiving cavity and wherein the tag is coupled using adhesive or tape.
	With respect to claims 8 and 9, Chang discloses in paragraph 0016, an external surface of the device housing comprising an external feature comprising a receiving cavity, and wherein the retrofit tag is configured to adapt to the receiving cavity and 
	In view of Chang’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to have the housing taught by Leabman include an external feature comprising a receiving cavity, wherein the tag is configured to adapt to the receiving cavity and wherein the tag is coupled using adhesive or tape. Leabman teaches either attaching or embedding the tag into the housing, therefor one would be motivated to have receiving cavity for the tag in order to secure the tag in position.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see attached form PTO-892 reference cited.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406. The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
February 24, 2022